DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/20/2022 has been entered.

	Examiner’s Statement of Reasons for Allowance
	 
The following is an examiner’s statement of reasons for allowance
 
As per independent Claim 1, the prior art Gritto (WO2012/168544A1) and Arai et al. (US2015/0013363) does not teach the device as recited, in particular “...logic implemented by hardware and configured to operate the apparatus in a first mode of operation and a second mode of operation; wherein during the first mode of operation: the first valve is in an open position and the first valve directs the flow of the first vapor portion from the first receiver to the second receiver; the second valve is in a closed position and the second valve inhibits the flow of the second liquid portion from the second receiver to the first receiver; and the compressor reduces a pressure within the second receiver to create a pressure differential between the first receiver and the second receiver operable to direct the first liquid portion to the low side heat exchanger,” when added to the other features claimed in independent Claim 1.
 
As per independent Claim 8, the prior art Gritto (WO2012/168544A1) and Arai et al. (US2015/0013363) does not teach the method as recited, in particular “...during a first mode of operation: directing, by the first valve, the flow of the first vapor portion from the first receiver to the second receiver, wherein the second valve is in a closed position inhibiting the flow of the second liquid portion from the second receiver to the first receiver; and actuating the compressor to reduce a pressure within the second receiver to create a pressure differential between the first receiver and the second receiver operable to direct the first liquid portion to the low side heat exchanger; and during a second mode of operation: actuating the second valve to transition to the open position; directing, by the second valve, the flow of the second liquid portion from the second receiver to the first receiver, wherein the first valve remains in the open position; and actuating the compressor to reduce the pressure within the second receiver,” when added to the other features claimed in independent Claim 8.

As per independent Claim 15, the prior art Gritto (WO2012/168544A1) and Arai et al. (US2015/0013363) does not teach the device as recited, in particular “...logic implemented by hardware and configured to operate the apparatus in a first mode of operation and a second mode of operation; wherein during the first mode of operation: the first valve is in an open position and the first valve directs the flow of the first vapor portion from the first receiver to the second receiver; the second valve is in a closed position and the second valve inhibits the flow of the second liquid portion from the second receiver to the first receiver; and wherein during the [[all second mode of operation,” when added to the other features claimed in independent Claim 15.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763